DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities: 
In claim 5: “(i)” and “(ii)” should be removed.
Appropriate correction is required.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-7 and 10-11 are rejected under pre-AIA  35 U.S.C. 102 as anticipated by or, in the alternative, under AIA  35 U.S.C. 103 as obvious over Duggan et al. (US 5,756,133).
Regarding claim 1, Duggan discloses 
A tray apparatus (system 10, fig.1) comprising: 
an elongated platform (robot 70, fig.1); and 
a tray mechanism (arm member 74, and grasping mechanism 76, fig.1) including: 
a plate (grasping mechanism 76) disposed onto the platform (robot 70); and 
an arm assembly (arm member 74) coupled to the plate (grasping mechanism 76) and including a post (rotation rod, fig.1) and an arm (arm member 74), wherein: the post (rotation rod) is fixedly coupled to the plate (grasping mechanism 76) [fig.1 shows the rotation rod is fixed coupled to the grasping mechanism 76 by arm member 74] and extends upwardly therefrom, the arm (arm member 74) is rotatably coupled to the post (rotation rod) between grasping mechanism 76) is configured to receive a box (blocks 79, fig.1) containing foodstuffs from a conveyance apparatus (conveyor mechanism 60, fig.1), the plate (grasping mechanism 76) is movable between first and second states [fig.1 shows the grasping mechanism 76 is moved from a conveyor mechanism 60 to a conveying mechanism 82], the plate (grasping mechanism 76) moves in a first longitudinal direction of the platform (robot 70) when moving from the first state toward the second state, the plate moves (grasping mechanism 76) in a second longitudinal direction of the platform that is opposite the first longitudinal direction when moving from the second state toward the first state, the arm (arm member 74) is configured to contact the box (blocks 79) and rotate from the first position toward the second position when the plate (grasping mechanism 76) is moving from the first state toward the second state, and the arm (arm member 74) is configured to contact and move the box (blocks 79) in the second longitudinal direction along the platform (robot 70) when the plate (grasping mechanism 76) moves from the second state toward the first state.

Regarding claim 6, Duggan discloses 
the arm (arm member 74, fig.1) is permitted to rotate in a clockwise direction and prevented from rotating in a counter-clockwise direction.

Regarding claim 10, Duggan discloses 
a plurality of tabs (pallets 80, fig.2) integral with and extending outwardly from a lateral side of the platform (robot 70, fig.1), wherein the plurality of tabs (pallets 80) is configured to interface with the conveyance apparatus (conveying mechanism 82, fig.2).

Regarding claim 11, Duggan discloses 
guide members (pallet staging mechanism 84, fig.2) attached to the plurality of tabs (pallets 80), wherein each guide member (pallet staging mechanism 84) inclines upwardly from a first end positioned at a distal end of a respective tab (pallets 80)toward a second end positioned at a proximal end of the respective tab (pallets 80).


    PNG
    media_image1.png
    404
    682
    media_image1.png
    Greyscale


Regarding claims 2-5 and 7, Duggan discloses substantially all the features as set forth in claim 1 above, but does not explicitly disclose the features as cited in the claims 2-5 and 7.
 However, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify Duggan invention, by including a slot having a helical shape, a bearing and a fastener at least partially disposed in the slot, wherein the fastener extends through the bearing and attaches to the arm so 
.

Allowable Subject Matter
A. Claims 8-9 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In claim 8, the prior art of record does not anticipate or render fairly obvious in combination to teach the limitation of the claimed invention such as an alignment mechanism attached to the platform, wherein the alignment mechanism includes: a guide plate configured to contact and move the box laterally when the plate is moving from the first state toward the second state, and a stopping plate attached to the guide plate and configured to contact and prevent the box from moving further in the first longitudinal direction when the plate moves from the first state toward the second state.
The dependent claim 9 is allowed by being depended on the dependent claim 8.

In claim 12, the prior art of record does not anticipate or render fairly obvious in combination to teach the limitation of the claimed invention such as a ledge attached to the platform and configured to receive the box from the platform; and a sensor associated with the ledge and configured to detect an object on the ledge, wherein the plate of the tray mechanism is prevented from moving from the second state toward the first state when the sensor detects the object on the ledge.
The dependent claim 13 is allowed by being depended on the dependent claim 12.

B. Allowance of claims 14-20 is indicated because:
The prior art of record does not anticipate or render fairly obvious in combination to teach the limitation of the claimed invention such as an alignment mechanism attached to the platform, wherein the alignment mechanism includes: a guide plate configured to contact and move the box laterally when the plate is moving from the first state toward the second state, and a stopping plate attached to the guide plate and configured to contact and prevent the box from moving further in the first longitudinal direction when the plate moves from the first state toward the second state a first distance,…a ledge attached to the platform and configured to receive the box from the platform; and a sensor associated with the ledge and configured to detect an object on the ledge, wherein the plate of the tray mechanism is prevented from moving from the second state toward the first state when the sensor detects the object on the ledge as cited in the independent claim 14.
The dependent claims 15-20 are allowed by being depended on the independent claim 14.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
08/09/2021